Matter of Pietanza (2016 NY Slip Op 06714)





Matter of Pietanza


2016 NY Slip Op 06714


Decided on October 12, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOHN M. LEVENTHAL, JJ.


2016-05969

[*1]In the Matter of Damian J. Pietanza, admitted as Damian Joseph Pietanza, a suspended attorney, respondent. (Attorney Registration No. 2873081)

APPLICATION pursuant to 22 NYCRR 691.9 by Damian J. Pietanza, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 20, 1998, under the name Damian Joseph Pietanza, to resign as an attorney and counselor-at-law. By opinion and order of this Court dated August 19, 2015, under Appellate Division Docket No. 2014-01488, the respondent was suspended from the practice of law for a period of three years (Matter of Pietanza, 132 AD3d 159).

Diana Maxfield Kearse, Brooklyn, NY (Melissa D. Broder of counsel), for the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts.
Damian J. Pietanza, Merrick, NY, respondent pro se.


PER CURIAM.


OPINION & ORDER
Damian J. Pietanza (hereinafter the respondent) has submitted an affidavit sworn to on June 13, 2016, in support of his application to resign as an attorney and counselor-at-law (see 22 NYCRR 691.9).
The respondent acknowledges in his affidavit that his resignation is freely and voluntarily rendered, and that he is not being subjected to coercion or duress. He acknowledges that the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is currently investigating three complaints of professional misconduct against him, which allege neglect and conduct involving deceit, fraud, and misrepresentation. The respondent acknowledges that he could not successfully defend himself on the merits should the Grievance Committee seek and obtain authorization from this Court to file and prosecute charges predicated upon the misconduct in question. The respondent states that he is fully aware of the implications of submitting his resignation.
The respondent's application is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court grant the proffered application for resignation.
Inasmuch as the proffered application to resign complies with the requirements of 22 [*2]NYCRR 691.9, the respondent's application is granted, and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and LEVENTHAL, JJ., concur.
ORDERED that the application of Damian J. Pietanza, admitted as Damian Joseph Pietanza, a suspended attorney, to resign is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Damian J. Pietanza, admitted as Damian Joseph Pietanza, a suspended attorney, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Damian J. Pietanza, admitted as Damian Joseph Pietanza, a suspended attorney, shall continue to comply with this Court's rules governing the conduct of disbarred and suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Damian J. Pietanza, admitted as Damian Joseph Pietanza, a suspended attorney, shall continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Damian J. Pietanza, admitted as Damian Joseph Pietanza, a suspended attorney, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court